                                Case 19-11626-KG               Doc 444         Filed 09/30/19         Page 1 of 11


                                                    UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE

                                   (1)
In re: PES Holdings, LLC, et al.                                                                                              Case No. 19-11626 (KG)
            Debtors                                                                                                               Jointly Administered


                                                        MONTHLY OPERATING REPORT
                                                          July (stub) - August 31, 2019



                                                                                                        Document        Explanation         Debtor
REQUIRED DOCUMENTS                                                                   Form No.           Attached         Attached          Statement
Schedule of Cash Receipts & Disbursements by Legal Entity                        MOR-1                      X
Bank Reconciliation (or copies of Debtor's bank reconciliations)                 MOR-1a                     X
Schedule of Professional Fees and Expenses Paid                                  MOR-1b                     X
Statement of Operations                                                          MOR-2                      X
Balance Sheet                                                                    MOR-3                      X
Status of Post Petition Taxes                                                                               X
Summary of Unpaid Post Petition Accounts Payable                                 MOR-4                      X
Trade Accounts Receivable and Aging                                              MOR-5                      X
Debtor Questionnaire                                                             MOR-6                      X

I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached
schedules) is true and correct to the best of my knowledge, information and belief.

                                                                                   9/30/2019
_______________________________________                                          ______________________________
Signature of Debtors                                                             Date
Rachel Celiberti
Chief Financial Officer


Notes:
(1) The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: PES Holdings, LLC
(8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES
Intermediate, LLC (0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.


The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is
unaudited and subject to future adjustment. Certain assumptions have been made as noted herein.




                                                                           1
                           Case 19-11626-KG              Doc 444         Filed 09/30/19        Page 2 of 11


                                             UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                  Case No. 19-11626 (KG)
           Debtors                                                                                                    Jointly Administered


General Notes

Debtor-in-Possession Financial Statements - The financial statements and supplemental information contained herein are
unaudited, preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. In addition, the financial statements and supplemental information contained herein represent the
financial information for the Debtors only. The Debtor's non-Debtor affiliates are not included in the financial statements or the
supplemental information contained herein.


Financial Accounting Standards Board ("FASB") Accounting Standards Codification 852 ("ASC 852") addresses accounting and
financial statement disclosure for entities that have filed petitions with the bankruptcy court and expect to reorganize as going concerns
under chapter 11 of the bankruptcy code. ASC 852 generally does not change the manner in which financial statements are prepared. It
does require, however, that the financial statements for periods subsequent to the filing of the chapter 11 petition distinguish transactions
and events that are directly associated with the reorganization from the ongoing operations of business.


The Debtors' financial statements contained herein have been prepared in accordance with the guidance in ASC 852. The unaudited
financial statements have been derived from the books and records of the Debtors. This information, however, has not been subject to
procedures that would typically be applied to financial information presented in accordance with U.S. GAAP, and upon the application
of such procedures, the Debtors believe that the financial information could be subject to changes, and these changes could be material.
The information furnished in this report includes primarily normal recurring adjustments, but does not include all of the adjustments that
would typically be made in accordance with U.S. GAAP.


The results of operations contained herein are not necessarily indicative of results that are expected from any other period or for the full
year and may not necessarily reflect the combined results of operations, financial position and cash flows of the Debtors in the future.


The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee.


Liabilities Subject to Compromise - As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to
compromise or other treatment under a plan of reorganization. The determination of how liabilities will ultimately be settled and treated
cannot be made until the bankruptcy court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such
liabilities is not determinable at this time. ASC 852 requires pre-petition liabilities that are subject to compromise to be reported at the
amounts expected to be allowed, even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to
compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, further developments with
respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims,
rejection of executory contracts, continued reconciliation and other events.




                                                                     2
                                                               Case 19-11626-KG                Doc 444             Filed 09/30/19         Page 3 of 11


                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                                     FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                              Case No. 19-11626 (KG)
            Debtors                                                                                                                                                                               Jointly Administered

                                                                                                     MOR-1
                                                                           Schedule of Cash Receipts & Disbursements by Legal Entity 1
                                                                              For the Period Petition Date through August 31, 2019
                                                                                            (In thousands of dollars)
                                                                                                   (Unaudited)

                                                                                                                                                                          Philadelphia
                                                                                                                                                                            Energy
                                                                                                             PES                                                           Solutions
                                                              PES                          North Yard Administrati                     PES      PES Ultimate              Refining and
                                                            Holdings,      North Yard       Logistics,   ve Services, PES Energy Intermediate, Holdings,                   Marketing
                                                            LLC (19-        GP, LLC           L.P.          LLC         Inc. (19-      LLC          LLC                       LLC                           Debtor
                                                             11626)        (19-11627)      (19-11628)    (19-11629)      11630)     (19-11631)   (19-11632)                (19-11633) Eliminations        Group Total
Beginning Cash Bank Balance at Petition Date               $          -    $         -     $       414 $            - $           - $         - $          -              $     45,133 $         -        $    45,548
  Receipts                                                            -              -             997              -             -           -            -                    11,631           -             12,628
  Operating Disbursements                                             -              -                 -            -             -           -            -                   (34,020)          -            (34,020)
  Professional Fees                                                   -              -                 -            -             -           -            -                         -           -                  -
  Debt Service                                                        -              -                 -            -             -           -            -                         -           -                  -
  Other                                                               -              -                 -            -             -           -            -                         -           -                  -
Net Cash Flow                                              $           -   $           -   $      1,411    $           -   $          -   $           -   $           -   $    22,744    $           -    $       24,155

  DIP Draws                                                            -               -         65,000                -              -               -               -             -                -            65,000
  Intercompany Receipts / (Disbursements)                              -               -        (21,585)               -              -               -               -        21,585                -                 -
Ending Cash Bank Balance (incl. Restricted Cash) 2         $           -   $           -   $    44,826     $           -   $          -   $           -   $           -   $    44,329    $           -    $       89,155


 Notes:
      1   The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment.
      2   Included in the PESRM entity cash balance is $42.8 million of funds held for the SOA Secured Parties' Cash Collateral in account ending 3480 as defined in the Interim DIP order (docket No. 85).
          These funds are classified as "Restricted Cash” on the balance sheet due to the consent requirements outlined in the interim order; limiting the Debtor's ability to use such funds. In addition, the
          PESRM account ending in 2116 has a balance of $526k related to the purchase card account collateral which is classified as a prepaid expense on the balance sheet.




                                                                                                               3
                                            Case 19-11626-KG                            Doc 444              Filed 09/30/19                   Page 4 of 11

                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                   FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                         Case No. 19-11626 (KG)
                Debtors                                                                                                                                                                      Jointly Administered

                                                                                                  MOR-1a
                                                                  Statement with respect to Bank Account Reconciliations, Bank Statements
                                                                                     and Cash Disbursements Journal
                                                                              For the months of July (stub) - August, 31 2019
                                                                                          (In thousands of dollars)
                                                                                                 (Unaudited)


Bank Account Reconciliations & Cash Disbursement Journals

The Debtors affirm that bank reconciliations are prepared for all of their open and active bank accounts on a monthly basis. The Debtors affirm that within their financial accounting systems, check registers
and/or disbursement journals are maintained for each disbursement account.

Bank Statements

The Debtors affirm that bank statements for all of their open and active bank accounts are retained by the Debtors.



The Debtors affirm that the following bank accounts were opened during the current reporting period.

                                                                                                                                                                                                  Last 4 Digits of
Bank/Institution                                                Ending Balance                                         Date Opened                                       Date Closed
                                                                                                                                                                                                    Account #
Bank of America Merrill Lynch 1                     $                                       -                          July 23, 2019                                   August 29, 2019                 7201
Bank of America Merrill Lynch 1                     $                                       -                          July 23, 2019                                   August 29, 2019                 2772




Support Schedule to MOR-1 (Cash-End of Month by Debtor and Bank Account)


                                                                                                                                                                                                  In thousands of
                Bank/Institution 2                               Account Type                                          Legal Entity                              Last 4 Digits of Account #            dollars
Bank of America Merrill Lynch                                  Master Account                   Philadelphia Energy Solutions Refining and Marketing LLC                     3480                 $         42,823
Bank of America Merrill Lynch                                  Customer Draft                   Philadelphia Energy Solutions Refining and Marketing LLC                     3503                                -
Bank of America Merrill Lynch                       Non-Draft Accounts Receivable Account       Philadelphia Energy Solutions Refining and Marketing LLC                     3493                                -
Bank of America Merrill Lynch                         Controlled Disbursement Account           Philadelphia Energy Solutions Refining and Marketing LLC                     8997                                -
Bank of America Merrill Lynch 3                       Employee Purchase Card Account            Philadelphia Energy Solutions Refining and Marketing LLC                     2116                              526
Bank of America Merrill Lynch                              Utility Escrow Account               Philadelphia Energy Solutions Refining and Marketing LLC                     2044                              980
Bank of America Merrill Lynch                              Concentration Account                                North Yard Logistics, L.P.                                   7842                           44,826
Bank of America Merrill Lynch                         Controlled Disbursement Account                           North Yard Logistics, L.P.                                   9557                                -

Total Bank Account Cash                                                                                                                                                                           $         89,155
Outstanding Checks                                                                                                                                                                                              62
Total Book Cash                                                                                                                                                                                   $         89,093

                      Notes:
                            1     Both accounts were opened by the Debtor and were subsequently closed upon determination that they were not necessary.
                            2     Sun Federal Credit Union gift card account closed after the petition date on August 3, 2019.
                            3     Included in Prepaid Expenses and Other Current Assets on the debtor balance sheets presented on Schedule MOR-3.




                                                                                                         4
                                                   Case 19-11626-KG             Doc 444        Filed 09/30/19    Page 5 of 11


                                                                    UNITED STATES BANKRUPTCY COURT
                                                                     FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                     Case No. 19-11626 (KG)
           Debtors                                                                                                                                       Jointly Administered

                                                                                      MOR-1b
                                                                  Schedule of Professional Fees and Expenses Paid
                                                                For the Period Petition Date through August 31, 2019
                                                                              (In thousands of dollars)
                                                                                     (Unaudited)

                                                                                                                                               Cumulative
                                                                                               Amounts Paid this Period                Amount Paid Since Petition Date
              1
Professional                                Role                                           Fees      Expenses          Total           Fees      Expenses         Total
Kirkland & Ellis LLP                        Debtors' Counsel                           $         - $            - $            -   $        - $            - $             -
Pachulski Stang Ziehl & Jones               Debtors' Local DE Counsel                            -              -              -            -              -               -
Alvarez & Marsal                            Debtors' Financial Advisor                           -              -              -            -              -               -
PJT Partners                                Debtors' Investment Banker                           -              -              -            -              -               -
Mark L. Farley, PC                          Debtors' Special Investigation Counsel               -              -              -            -              -               -
Omni Management Group, Inc.                 Debtors' Claims Agent                                -              -              -            -              -               -
Tax Advisory Services Group, LLC            Debtors' Tax Advisor                                 -              -              -            -              -               -
                                                                                                 -              -
Total                                                                                  $           -   $        -      $       -   $         -   $          -   $          -

Notes:
 1
     Payments to ordinary course professionals are not included in MOR-1b.




                                                                                           5
                                                                  Case 19-11626-KG                     Doc 444           Filed 09/30/19               Page 6 of 11


                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                                 FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                                                 Case No. 19-11626 (KG)
             Debtors                                                                                                                                                                                                 Jointly Administered

                                                                                                                  MOR-2
                                                                                                        Statements of Operations 1
                                                                                           For the Period Petition Date through August 31, 2019
                                                                                                         (In thousands of dollars)
                                                                                                                (Unaudited)

                                                                                                                                                                                        Philadelphia
                                                                                                                                                                                           Energy
                                                                                                             PES                                       PES                                Solutions
                                                                        North Yard GP, North Yard        Administrative                           Intermediate,  PES Ultimate           Refining and
                                                    PES Holdings,             LLC       Logistics, L.P. Services, LLC    PES Energy                    LLC       Holdings, LLC         Marketing LLC                          Debtor
                                                    LLC (19-11626)         (19-11627)     (19-11628)      (19-11629)    Inc. (19-11630)             (19-11631)     (19-11632)            (19-11633)     Eliminations        Group Total
Revenues                                             $          -        $            - $             - $             - $             -           $            - $            -        $       28,992 $              -      $    28,992
  Direct Operating Expenses                                     -                     -            (389)              -               -                        -              -              (178,065)               -         (178,454)
  Depreciation and Amortization Expense                         -                     -            (462)              -               -                        -              -                 (5,846)              -           (6,308)
  General & Administrative Expenses                             -                     -            (167)              -               -                        -              -                 (9,378)              -           (9,545)
Operating Income (Loss)                              $              -   $              -    $       (1,018) $              -   $              -   $             -   $              -   $     (164,297) $               -    $ (165,315)

  Interest Expenses, Net of Amount Capitalized               (11,702)                  -                 -                 -                  -                 -                  -           (2,114)                 -         (13,816)
  Other Income (Expense), net                                      -                   -                 -                 -                  -                 -                  -           (2,109)                 -          (2,109)
Income (Loss) Before Income Taxes                    $       (11,702) $                -    $       (1,018) $              -   $              -   $             -   $              -   $     (168,520) $               -    $ (181,240)

  Income Tax Benefit (Expense)                                      -                  -                 -                 -                  -                 -                  -              (15)                 -             (15)
Net Income (Loss)                                    $       (11,702) $                -    $       (1,018) $              -   $              -   $             -   $              -   $     (168,535) $               -    $ (181,255)

  Income Attributable to Non-Controlling Interest                   -                  -                 -                 -                  -                 -                  -                 -                 -               -

Net (Loss) Income Attributable to Debtors            $       (11,702) $                -    $       (1,018) $              -   $              -   $             -   $              -   $     (168,535) $               -    $ (181,255)
                                            2
Total Non-Recurring / One-Time Items                 $              -   $              -    $            -   $             -   $              -   $             -   $              -   $        1,650                  -    $     1,650

 Notes:
      1   The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment.
      2   Included in Other Income (Expense), net.




                                                                                                                     6
                                                           Case 19-11626-KG                        Doc 444             Filed 09/30/19                Page 7 of 11


                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                                              FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                                                                                                                                            Case No. 19-11626 (KG)
               Debtors                                                                                                                                                                                          Jointly Administered

                                                                                                                MOR-3
                                                                                                                           1
                                                                                                            Balance Sheets
                                                                                                         As of August 31, 2019
                                                                                                       (In thousands of dollars)
                                                                                                              (Unaudited)

                                                                                                                                                                                    Philadelphia
                                                                                                                                                                                       Energy
                                                                                                            PES                                     PES                               Solutions
                                                                       North Yard GP, North Yard       Administrative                          Intermediate,     PES Ultimate       Refining and
                                                    PES Holdings,            LLC       Logistics, L.P. Services, LLC   PES Energy                   LLC          Holdings, LLC     Marketing LLC                          Debtor
                                                                                                                                                                                                               2
                                                    LLC (19-11626)        (19-11627)     (19-11628)      (19-11629)   Inc. (19-11630)            (19-11631)        (19-11632)        (19-11633)    Elimination          Group Total
  Cash and Cash Equivalents                          $          -       $            - $       44,826 $             - $             -          $            -    $            -    $           980 $            -       $   45,806
  Trade Accounts Receivable                                     -                    -               -              -               -                       -                 -              6,326              -            6,326
  Accounts Receivable - Other                                   -                    -               -              -               -                       -                 -                  -              -                 -
  Inventories 3                                                 -                    -               -              -               -                       -                 -           247,967               -          247,967
  Prepaid Expenses and Other Current Assets                     -                    -               -              -               -                       -                 -            34,679               -           34,679
  Restricted cash                                               -                    -               -              -               -                       -                 -            42,761               -           42,761
Total Current Assets                                 $             -   $             -   $       44,826    $             -   $             -   $             -   $             -   $      332,713    $             -    $    377,539

  Property plant & equipment, net                                 -                  -           79,697                  -                 -                 -                 -          660,040                 -          739,737
  Environmental indemnification receivable                        -                  -                -                  -                 -                 -                 -           22,192                 -           22,192
  Other long-term assets                                          -                  -                -                  -                 -                 -                 -              341                 -              341
  Inter-company receivable                                   35,855                  -            7,457                  -                 -                 -                 -           21,687           (64,999)               -
  Inter-company note receivable                                   -                  -                -                  -                 -                 -                 -                -                 -                -
  Investment in affiliates                                  414,049                  -                -                  -                 -                 -                 -                -          (414,049)               -
Total Assets                                         $      449,904    $             -   $      131,980    $             -   $             -   $             -   $             -   $    1,036,973    $     (479,048)    $ 1,139,809

  Accounts payable                                   $            -    $             -   $             -   $             -   $             -   $             -   $             -   $        7,106    $             -    $      7,106
  Accrued liabilities                                           999                  -                 -                 -                 -                 -                 -           12,170                  -          13,169
  Debtor-in-possession financing                             65,139                  -                 -                 -                 -                 -                 -                -                  -          65,139
Total Current Liabilities                            $       66,138    $             -   $             -   $             -   $             -   $             -   $             -   $       19,276    $             -    $     85,414

  Environmental liabilities                                        -                 -                 -                 -                 -                 -                 -           22,192                  -          22,192
  Other Non-Current Liabilities                                    -                 -                 -                 -                 -                 -                 -           25,955                  -          25,955
Total Liabilities                                    $       66,138    $             -   $             -   $             -   $             -   $             -   $             -   $       67,423    $             -    $    133,561

  Liabilities Subject To Compromise                         700,760                  -           43,348                  -                 -                 -                 -          645,261           (64,999)        1,324,370

  Debtors' Equity                                          (316,994)                 -           88,632                  -                 -                 -                 -          324,289          (414,049)        (318,122)
Total Liabilities & Debtors' Equity                  $      449,904    $             -   $      131,980    $             -   $             -   $             -   $             -   $    1,036,973    $     (479,048)    $ 1,139,809


 Notes:
       1   The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited and subject to future adjustment.
       2   Includes intercompany accounts between PES Holdings, LLC, Philadelphia Energy Solutions Refining and Marketing LLC, and North Yard Logistics, L.P.
       3   The title to intermediated inventory held at PES belongs to ICBCS. The inventory balance shown above has a corresponding liability balance of $223.3 million, which brings the net inventory balance to $24.7 million.




                                                                                                                   7
                 Case 19-11626-KG         Doc 444       Filed 09/30/19    Page 8 of 11


                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                               Case No. 19-11626 (KG)
          Debtors                                                                  Jointly Administered

               Declaration Regarding the Status of Post Petition Taxes of the Debtor
                                        August 31, 2019


Rachel Celiberti hereby declares and states:


I am the Chief Financial Officer of PES Holdings, LLC, a limited liability company organized under the
laws of the state of Delaware and a Debtor and Debtor in possession in the above-captioned chapter 11
case. In this capacity, I am familiar with the day-to-day tax operations of PES Holdings LLC, et al.

Except as otherwise indicated, all facts set forth in this declaration are based upon my personal
knowledge of the operations and finances of PES Holdings, LLC, information learned from my review of
relevant documents, and information I have received from other members of management and/or the
Debtor's advisors. I am authorized to submit this declaration on behalf of PES Holdings, LLC and, if I
were called upon to testify, I could and would testify competently to the facts set forth herein. I submit
this declaration under penalty of perjury pursuant to 28 U.S.C. Section 1746.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and
made all required post petition tax payments in connection therewith on a timely basis or have promptly
remediated any late filings or payments that may have occurred due to unintentional oversights.




        September 30
Dated:__________________________, 2019                       Respectfully submitted,




                                                             Rachel Celiberti
                                                             Chief Financial Officer




                                                    8
                        Case 19-11626-KG       Doc 444       Filed 09/30/19       Page 9 of 11


                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                              Case No. 19-11626 (KG)
        Debtors                                                                                   Jointly Administered

                                             MOR-4
                   Summary of Unpaid Post Petition Accounts Payable and Aging 1
                                      As of August 31, 2019
                                    (In thousands of dollars)
                                           (Unaudited)


                                               Days Past Due
                              Current          1-30              31-60            61-90            >91           Total
Debtors                      $     4,428   $     2,667       $        10      $           -    $         -   $     7,106
                                 62%           38%               0%                0%              0%            100%


Notes:
   1   The post-petition accounts payable reported represent open and outstanding trade vendor invoices
       that have been entered into the Debtors' accounts payable system. Certain balances included above
       may be re-classified to liabilities subject to compromise based on future agreements and contract
       rejections. Amounts in the table above are subject to future adjustments.




                                                         9
                        Case 19-11626-KG     Doc 444        Filed 09/30/19    Page 10 of 11


                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                                       Case No. 19-11626 (KG)
        Debtors                                                                            Jointly Administered

                                                MOR-5
                                 Trade Accounts Receivable and Aging
                                         As of August 31, 2019
                                       (In thousands of dollars)
                                              (Unaudited)



                                               Days Aged 1
                            Current         1-30            31-60            61-90          >91            Total
Debtors                    $        9   $      160     $        464    $          31    $         33   $      697
                               1%           23%              67%             4%             5%             100%


Notes:
         1   These amounts are aged from date of invoice and do not include provision for bad debt and
             write-offs, nor non-customer receivables. Aging percentages are calculated based on total
             trade accounts receivable.




                                                       10
                Case 19-11626-KG     Doc 444        Filed 09/30/19   Page 11 of 11


                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re: PES Holdings, LLC, et al.                                     Case No. 19-11626 (KG)
        Debtors                                                          Jointly Administered

                                        MOR-6
                                  Debtor Questionnaire
                                      August 2019


                                                                        Yes           No
          Have any assets been sold or transferred outside
  1       the normal course of business in this reporting                             X
          period? If yes, provide an explanation below.
          Have any funds been disbursed from any
          account other than a debtor in possession
  2                                                                                   X
          account this reporting period? If yes, provide an
          explanation.
          Have all post petition tax returns been timely
  3                                                                      X
          filed? If no, provide an explanation.
          Are workers compensation, general liability and
  4       other necessary insurance coverages in effect? If              X
          no, provide an explanation.
          Have any bank accounts been opened during the
          monthly reporting period? If yes, provide
          documentation identifying the opened
  5                                                                      X
          account(s). If an investment account has been
          opened provide the required documentation
          pursuant to the Delaware Local Rule 4001-3. 1

Notes:
      1
          Bank accounts were opened on July 23, 2019 and closed on August 29, 2019
          after it was determined they were not needed. Additional documentation
          available upon request.




                                               11
